                                                                                                                  --------·
                                                               11/25/19--El.aa.ogee.-ll-'O~f:±1:.::....-. : _ : : : ; _ _ - - -1 .
         Case 1:19-cr-00651-LTS        Document 113 Filed
                                                                        i USDC SDNY
                                                                         i DOCU!\'1ENT
                                                                         \ ELECTRO'.\IC ALLY FILED
                                        LISA SCOLARI
                                         Attorney at Law                 I DOC#:_~-
                                                                         ;i     r·          -, . • "   !'         i                 -,-. U
                                                                                                                                           '
                                                                                                                                            I   :
                                                                                                                                                 \
                                 20 VESEY STREET, SUITE 400              :    t '·, \   l              j)
                                                                                                            '·1
                                                                                                                      _'./\.-:-'   .     -'--b-''
                                                                                                                                   ....   ---'
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                                FAX (212) 964-2926

                                      November 25, 2019

Hon. Laura Taylor Swain
United States District Court
500 Pearl Street                                         MEi\110 ENDORSED
New York, N.Y. 10007
via ECF

                               Re: United States v. Andrew Eliopoulos
                                        19 Cr. 651 (L TS)

Your Honor:

       I write to request that the Court approve a temporary modification of Andrew
Eliopoulos' bond, so that he may travel to Pennsylvania, with his family to join relatives on
Thanksgiving. Mr. Eliopoulos expects to go to and return from Pennsylvania within a twenty
four hour period, he does not plan to stay overnight. If the Court approves the request, Mr.
Eliopoulos will consult with his pretrial officer about the specifics of his trip.
       The government, by Samuel Rothschild, Esq., and Mr. Eliopoulos' Pretrial Officer,
Marlon Ovalle, consent to this request.


                                      Respectfully,
                                      ~b~
                                      Lisa Scolari

lk    (~i{t5t 1~· ~tel,
so ORDERED:



H~orSwain
